In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1372V
                                         UNPUBLISHED


    KARLEEN WITT,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: June 29, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Randall G. Knutson, Knutson & Casey Law Firm, Makato, MN, for Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On September 10, 2019, Karleen Witt filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine she received on November 7, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 29, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent states:


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        DICP concluded that petitioner suffered the Table injury of GBS following
        a flu vaccine within the Table time period, and there is not a
        preponderance of the medical evidence that petitioner’s GBS was due to a
        factor unrelated to the vaccination. See 42 C.F.R. § 100.3(a); 42 U.S.C. §
        300aa-13(a)(1). The claim also meets the statutory severity requirements
        because petitioner experienced sequelae of her GBS for more than six
        months. See 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based on the
        record as it now stands, compensation is appropriate, as petitioner has
        satisfied all legal prerequisites for compensation under the Act.

Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2